Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 1 of 24

JS 44 (Rey, 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I A BAIN TEES el Pugh, Individually and As Parents and Natural eer ae Set Systems, Inc. d/b/a Easton Hospital, Northampton
Guardians of Sean Pugh, A Minor Hospital Company, LLC d/b/a Easton Hospital, Steward Easton
Hospital d/b/a Easton Hospital, et al.
(b) County of Residence of First Listed Plaintiff Burlington County, NJ County of Residence of First Listed Defendant Northampton County, PA
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Thomas A. Lynam, Ill, Esquire/Leonard G. Villari, Esquire
Villari, Lentz & Lynam, LLC
100 N. 20th Street, Suite 302, Philadelphia, PA 19103 215-568-1990

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government O 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O | © 1 Incorporated or Principal Place o4 (4
of Business In This State
2 US. Government %4 Diversity Citizen of Another State (K2 © 2 Incorporated and Principal Place go5 o5
Defendant (Indicate Citizenship of Parties in Item IID of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation g6 O86
Foreign Country

 

 

 

IV. NATURE OF SUIT

  

 
 
  

Click here for: Nature of Suit Code Descriptions.

     

 
 

  
  

       

(FOREEITURE/PE T KRU) OTHER
OC 110 Insurance PERSONAL INJURY PERSONALINJURY [C1 625 Drug Related Seizure OF 422 Appeal 28 USC 158 O 375 False Claims Act
C1 120 Marine G 310 Airplane ( 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
01 130 Miller Act 0 315 Airplane Product Product Liability CG 690 Other 28 USC 157 372%a))
O 140 Negotiable Instrument Liability 1 367 Health Care/ © 400 State Reapportionment
CI 150 Recovery of Overpayment | [J 320 Assault, Libel & Pharmaceutical ‘OP YiRI 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O) 820 Copyrights O 430 Banks and Banking
C1 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent 1 450 Commerce
0 152 Recovery of Defaulted Liability O 368 Asbestos Personal C 835 Patent - Abbreviated OC 460 Deportation
Student Loans C1 340 Marine Injury Product New Drug Application [CJ 470 Racketeer Influenced and
(Excludes Veterans) CJ 345 Marine Product Liability Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY |! BOR EY | 480 Consumer Credit
of Veteran’s Benefits G8 350 Motor Vehicle © 370 Other Fraud OG 710 Fair Labor Standards CO 861 HIA (1395ff) OF 490 Cable/Sat TV
C1 160 Stockholders’ Suits 0 355 Motor Vehicle ( 371 Truth in Lending Act 0 862 Black Lung (923) CF 850 Securities/Commodities/
G 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Exchange
CJ 195 Contract Product Liability | ( 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 890 Other Statutory Actions
0 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) O 891 Agricultural Acts
& 362 Personal Injury - Product Liability 0 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information

   

         

   

 

 

 

 

 

 

 

 

 

 

AL: PROBER' “CIVIL RIGHTS ISONER T 10) 790 Other Labor Litigation EDERAL. TAX|SUIT Act
7 210 Land Condemnation OF 440 Other Civil Rights Habeas Corpus: OC 791 Employee Retirement O 870 Taxes (US. Plaintiff 0 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
0 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
C 245 Tort Product Liability Accommodations O 530 General © 950 Constitutionality of
& 290 All Other Real Property C445 Amer. w/Disabilities - | 535 Death Penalty a State Statutes
Employment Other: CO} 462 Naturalization Application
OF 446 Amer. w/Disabilities -] 1 540 Mandamus & Other {(7 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education G 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “x” in One Box Only)
PX1 Original 112 Removed from OC 3. Remanded from O14 Reinstatedor O 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. Sections 1332 and 1367
VI. CAUSE OF ACTION Brief description of cause:
Personal Injuries under theories of strict liability and negligence
VI. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: KR Yes No
VIII. RELATED CASE(S) a
IF ANY (Gee msinuctions)! ange DOCKET NUMBER

 

A
rmaN

DATE SIGNA OPMATTORMEY OF RECORD
02/03/2020 \
FOR OFFICE USE ONLY
RECEIPT # AMOUNT G IFP JUDGE MAG. JUDGE

 
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 2 of 24

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 8 Peyton Court, Mariton, NJ 08053

 

Address of Defendant: 250 South 21st Street, Easton, PA 18042, 2005 Fairview Avenue, Suite B, Easton, PA 18042 & 1208 Orange Street, Wilmington, DE 19801

 

250 South 21st Street, Easton, PA 18042

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / ] isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

02/03/2020 83817

Attorg6j-at-Lavw / Pro SQ Plaintiff Attorney LD. # (if applicable)

DATE:

 

 

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
Oi Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
C1 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury Cl 3. Assault, Defamation
LJ] 4. Antitrust [] 4. Marine Personal Injury

5. Patent 5. Motor Vehicle Personal Injury : .
H 6. Labor-Management Relations 6. Other Personal Injury (Please specify): Medical Malpractice
Cl 7. Civil Rights CL] 7. Products Liability
L] 8. Habeas Corpus CI 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases L] 9. All other Diversity Cases
L] 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Thomas A. Lynam, III, Esquire

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

02/03/2020 83817

Apprey-abaet Fro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

DATE:

 

 

 

Civ, 609 (3/2018)

 
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 3 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Ashley Pugh and Daniel Pugh, Individually and : CIVIL ACTION
As Parents and Natural Guardians of Sean Pugh, A Minor:

Vv.

Community Health Systems, Inc. d/b/a Easton Hospital,

et al.

NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)

February 3, 2020 Kv Plaintiffs, Ashley, Daniel and Sean Pugh
Date Attornty-at-law Attorney for
215-568-1990 215-568-9920 tlynam@vill-law.com

Telephone FAX Number E-Mail Address

 

 

(Civ. 660) 10/02
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 4 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASHLEY PUGH and DANIEL PUGH,

Individually, and as Parents and Natural :

Guardians of SEAN PUGH, a Minor : CIVIL ACTION
8 Peyton Court :
Marlton, NJ 08053, :
Plaintiffs : No.
V. :

COMMUNITY HEALTH SYSTEMS, INC.
d/b/a EASTON HOSPITAL
250 South 21‘ Street
Easton, PA 18042

and :
NORTHAMPTON HOSPITAL COMPANY, LLC:
d/b/a EASTON HOSPITAL
250 South 21% Street
Easton, PA 18042

and
STEWARD EASTON HOSPITAL, INC. d/b/a
EASTON HOSPITAL
250 South 21% Street
Easton, PA 18042

and
STEWARD HEALTH CARE SYSTEM, LLC
d/b/a STEWARD EASTON HOSPITAL, INC.
and STEWARD MEDICAL GROUP, INC. and
EASTON HOSPITAL
250 South 21% Street
Easton, PA 18042

and
STEWARD HEALTH CARE NETWORK, INC.
1209 Orange Street
Wilmington, DE 19801

and
NORTHAMPTON CLINIC COMPANY, LLC
d/b/a EASTON AREA OBSTETRICS &
GYNECOLOGY ASSOCIATES
2005 Fairview Avenue, Suite B
Easton, PA 18042

and
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 5 of 24

STEWARD MEDICAL GROUP, INC. d/b/a
EASTON AREA OBSTETRICS &
GYNECOLOGY ASSOCIATES
2005 Fairview Avenue, Suite B
Easton, PA 18042

and
DOUHA SABOUNI, M.D.
2005 Fairview Avenue, Suite B
Easton, PA 18042,

Defendants.

 

CIVIL ACTION COMPLAINT

Plaintiffs, Ashley Pugh and Daniel Pugh, Individually, as Parents and Natural Guardians
of Sean Pugh, a Minor, and through their counsel, Villari, Lentz & Lynam, hereby file this Civil
Action, and in support thereof aver as follows:

I. PARTIES

1. Plaintiffs Ashley Pugh (“Mrs. Pugh”) and Daniel Pugh (“Mr. Pugh”), wife and
husband, are adult individuals, residing at 8 Peyton Court, Marlton, New Jersey 08053.

2. Plaintiff Sean Pugh (“Sean”) is a five (5) year old minor (D.O.B. 01/23/14),
residing at 8 Peyton Court, Marlton, New Jersey 08053 with his parents and natural guardians,
Ashley Pugh and Daniel Pugh (collectively “Plaintiffs’’).

3. Defendant Community Health Systems, Inc. d/b/a Easton Hospital (“CHS”),
against whom allegations of professional negligence are hereby made, is a Pennsylvania
corporation with a business address located at 250 South 21* Street, Easton, Pennsylvania 18042.

4, At all times material hereto, Defendant CHS acted or failed to act, by and through
its agents, ostensible agents, servants and/or work persons, who were then and there acting
within the scope of their authority in the course of their relationship with said Defendant in

furtherance of Defendant’s pecuniary and other interests.
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 6 of 24

5. Defendant CHS, as principal, is vicariously or otherwise responsible for the
negligent acts or omissions of its agents, ostensible agents, servants and/or work persons,
including, but not limited to, co-Defendants herein.

6. Defendant Northampton Hospital Company, LLC d/b/a Easton Hospital (“NHC”),
against whom allegations of professional negligence are hereby made, is a Delaware corporation
with a business address located at 250 South 21% Street, Easton, Pennsylvania 18042.

7. At all times material hereto, Defendant NHC acted or failed to act, by and through
its agents, ostensible agents, servants and/or work persons, who were then and there acting
within the scope of their authority in the course of their relationship with said Defendant in
furtherance of Defendant’s pecuniary and other interests.

8. Defendant NHC, as principal, is vicariously or otherwise responsible for the
negligent acts or omissions of its agents, ostensible agents, servants and/or work persons,
including, but not limited to, co-Defendants herein.

9, At all times material hereto, Defendants CHS and NHC owned, operated,
managed and/or controlled Easton Hospital.

10. ‘In the spring of 2017, Easton Hospital was acquired by Co-Defendants Steward
Easton Hospital, Inc. and Steward Health Care System, LLC.

11. Defendant Steward Easton Hospital, Inc. d/b/a Easton Hospital (“SEH”), is a
Delaware corporation with a business address located at 250 South 21“ Street, Easton,
Pennsylvania 18042.

12. At all times material hereto, Defendant SEH acted or failed to act, by and through
its agents, ostensible agents, servants and/or work persons, who were then and there acting
within the scope of their authority in the course of their relationship with said Defendant in

furtherance of Defendant’s pecuniary and other interests.

3
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 7 of 24

13. | Defendant SEH, as principal and successor-in-interest, is vicariously or otherwise
responsible for the negligent acts or omissions of its agents, ostensible agents, servants and/or
work persons, including, but not limited to, co-Defendants herein.

14. Defendant Steward Health Care System, LLC d/b/a Steward Easton Hospital, Inc,
Steward Medical Group, Inc. and Easton Hospital (““SHCS”), is a Delaware corporation with a
business address located at 250 South 21% Street, Easton, Pennsylvania 18042.

15. At all times material hereto, Defendant SHCS acted or failed to act, by and
through its agents, ostensible agents, servants and/or work persons, who were then and there
acting within the scope of their authority in the course of their relationship with said Defendant
in furtherance of Defendant’s pecuniary and other interests.

16. | Defendant SHCS, as principal and successor-in-interest, is vicariously or
otherwise responsible for the negligent acts or omissions of its agents, ostensible agents, servants
and/or work persons, including, but not limited to, co-Defendants herein.

17. Defendant Steward Health Care Network, Inc. (““SHCN”) is a Delaware
corporation with a registered corporate address located at Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801.

18. Defendant SHCN consists of a vast physician network that staffs Steward
hospitals across nine states under SHCS, including Easton Hospital.

19. At all times material hereto, Defendant SHCN acted or failed to act, by and
through its agents, ostensible agents, servants and/or work persons, who were then and there
acting within the scope of their authority in the course of their relationship with said Defendant

in furtherance of Defendant’s pecuniary and other interests.
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 8 of 24

20. Defendant SHCN, as principal and successor-in-interest, is vicariously or
otherwise responsible for the negligent acts or omissions of its agents, ostensible agents, servants
and/or work persons, including, but not limited to, co-Defendants herein.

21. Defendant Northampton Clinic Company, LLC d/b/a Easton Area Obstetrics &
Gynecology Associates (“NCC”), is a Pennsylvania corporation with a business address located
at 2005 Fairview Avenue, Easton, Pennsylvania 18042.

22. At all times material hereto, Defendant NCC acted or failed to act, by and
through its agents, ostensible agents, servants and/or work persons, who were then and there
acting within the scope of their authority in the course of their relationship with said Defendant
in furtherance of Defendant’s pecuniary and other interests.

23. Defendant NCC, as principal, is vicariously or otherwise responsible for the
negligent acts or omissions of its agents, ostensible agents, servants and/or work persons,
including, but not limited to, co-Defendants herein.

24. At all times material hereto, Defendant NCC owned, operated, managed and/or
controlled Easton Area Obstetrics & Gynecology Associates.

25. Inthe spring of 2017, Easton Area Obstetrics & Gynecology Associates was
acquired by Co-Defendant Steward Medical Group, Inc.

26. Defendant Steward Medical Group, Inc. d/b/a Easton Area Obstetrics &
Gynecology Associates (“SMG”), is a Massachusetts corporation with a business address located
at 2005 Fairview Avenue, Easton, Pennsylvania 18042.

27. At all times material hereto, Defendant SMG acted or failed to act, by and
through its agents, ostensible agents, servants and/or work persons, who were then and there
acting within the scope of their authority in the course of their relationship with said Defendant

in furtherance of Defendant’s pecuniary and other interests.

5
Case 5:20-cv-00630-JDW Document 1 Filed 02/03/20 Page 9 of 24

28. Defendant SMG, as principal and successor-in-interest, is vicariously or otherwise
responsible for the negligent acts or omissions of its agents, ostensible agents, servants and/or
work persons, including, but not limited to, co-Defendants herein.

29. Defendant, Douha Sabouni, M.D., against whom allegations of professional
negligence are hereby made, is an adult individual with an address located at 250 South 21“
Street, Easton, Pennsylvania 18042.

30. Atall times material hereto, Defendant Sabouni was a duly licensed physician
engaged in the practice of obstetrics and gynecology at Easton Hospital and Easton Area
Obstetrics & Gynecology Associates.

31. At all times material hereto, Defendant Sabouni was one of Mrs. Pugh’s treating,
ordering and attending physicians, during her January 22-24, 2014 admission at Defendants’
facility.

32. Atall times material hereto, Defendant Sabouni was acting individually and as an
agent, ostensible agent, servant, work person and/or employee of Defendants CHS, NHC, and
NCC, acting within the scope of her authority and/or employment, for and on the business of said
Defendants, and under their control or right of control.

33. At all times material hereto, Defendant Sabouni acted and/or failed to act, by and
through her agents, ostensible agents, servants, work persons and/or employees, including, but
not limited to, office and other medical staff under her supervision, who were then and there
acting within the scope of their authority in the course of their relationship with Defendants

CHS, NHC, and NCC, in furtherance of said Defendants’ pecuniary and other interests.
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 10 of 24

I. JURISDICTION

34. This Court has original jurisdiction under 28 U.S.C. § 1332 because Plaintiffs and
Defendants are citizens of different states, and because the amount in controversy exceeds
$150,000.00.

TI. VENUE

35. | Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events
giving rise to Plaintiffs’ claims occurred in the Eastern District of Pennsylvania.
IV. FACTS

36. Plaintiffs Mr. & Mrs. Pugh moved to Easton, PA in December 2013.

37. | Mrs. Pugh was 26 years old and pregnant for the first time, when she initially
presented to Easton Area Obstetrics & Gynecology Associates (““EAOG”) on December 31, 2013
for a routine check-up, which was normal.

38. Prior to moving to Easton, Mrs. Pugh treated at Cooper University Hospital
Ob/Gyn for pre-natal care, and had enjoyed a completely normal pre-natal course without
distress, gestational diabetes or complications of any kind.

39. Mrs. Pugh was 32 weeks and 5 days into gestation (with an estimated delivery
date of February 27, 2014), when she returned to EAOG for an ultrasound on January 7, 2014.

40. The January 7, 2014 ultrasound indicated that the baby was normal and had a fetal
heart rate of 141 bpm.

41. On January 22, 2014, at approximately 6:00 p.m., Mrs. Pugh presented to Easton
Hospital complaining of a partial rupture of membranes, after experiencing intermittent leaking
that day.

42. Mrs. Pugh was admitted to the hospital with a plan of administration of “Pitocin

in the am if SOL does not occur”.
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 11 of 24

43. At7:27 p.m. that evening, Mrs. Pugh was noted to be in a “prolonged latent
phase” of labor with accelerations 15 x 15.

44, At 11:00 p.m., FHR was noted to be 145 with no baseline change, moderate
variability (6-25 bpm) and no decelerations.

45. On January 23, 2014 at 12:24 a.m., Mrs. Pugh was noted to have a low grade
temperature and was administered Tylenol.

46. At 7:00 a.m., Defendants administered Pitocin; FHR baseline rate of 145 was
observed with no baseline change, moderate variability, no decelerations and 15 x 15
accelerations.

47, At 7:48 a.m. and continuing until 9:18 a.m., FHR baseline rate was 150 with no
baseline change.

48.  At9:18 a.m. and continuing until 10:54 a.m., FHR baseline rate was 145, with no
baseline change, moderate variability and no decelerations.

49. At 10:54 a.m., FHR tracing was noted to be Category II, with an FHR baseline
rate of 142, moderate variability and no decelerations.

50. Over the next few hours, FHR remained in the range of 140-150 with no
decelerations.

51. A 3:20 p.m. OB Provider Progress Note indicates, “Plan: continue present
management, Induction, Antibiotic therapy, Anticipate Vaginal Delivery” and “Monitor for
chorioamnitis” due to the prolonged labor; at said time, Mr. Pugh was 3 cm dilated, 60% effaced
and the baby was at -2 station.

52. A3:47p.m.OB Provider Progress Notes indicates, “Normal progression of labor”
... cont. Pit[ocin] indxn” and “OK” for epidural.

53.  At5:05 p.m., dilation was noted to be 6.5 cm, effacement 80% and station 0.

8
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 12 of 24

54. At5:14p.m., Defendants noted “Great cervical progression...Prolonged ROM:
cont. antibiotics until delivery ... Cont. Pit indxn...Anticipate SVD [spontaneous vaginal
delivery] and care signed over to Dr. Sabouni.”

55. At5:16p.m., FHR baseline rate was 150.

56. At 5:59 p.m., FHR baseline rate was 150 with variable decelerations.

57. At 7:00 p.m., Defendant Sabouni examined Mrs. Pugh, and noted her to be 100%
effaced, 10 cm dilated, and at station +1; Defendant Sabouni stated that she would let Mrs. Pugh
“continue to push until 9 p.m.” and “then do a c-section”.

58. At 7:30 p.m., FHR baseline rate was 135 with moderate variability and no
decelerations.

59. At 7:59 p.m., FHR tracing was noted to be Category II, with FHR baseline rate of
150 with minimal variability.

60. At 8:00 p.m., Defendants noted “Patient getting tired- pushing ineffective”.

61.  At8:15 p.m., FHR baseline rate was 150, no baseline change with minimal
variability and variable decelerations.

62. At 8:30 p.m., “contractions [were] inverted... toco[lytics] adjusted”; FHR
baseline rate was 140, no baseline change, with variable decelerations.

63. At 8:32 p.m., it was noted: “Pt to resume pushing. Dr. Sabouni pushing with pt.”

64. At 8:45 p.m., FHR baseline rate dropped to 125, with moderate variability and
variable decelerations.

65. At 8:53 p.m., Defendants recorded “normal progression of labor.”

66. At9:00 p.m., Mrs. Pugh asked for the c-section that Defendant Sabouni proposed
two hours earlier; Defendant Sabouni declined, stating, ““You’re close, you can get him out.”

67. At said time, FHR baseline rate was 145, with variable decelerations, category II.

9
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 13 of 24

68. At9:02 p.m., “Pitocin [was] decreased to milliunits @ 14.”
69. At 9:14 p.m., Defendants noted, “Dr. Sabouni aware of fetal HR IV fluid bolus
given.” Pitocin was decreased to milliunits at 12.
70. At9:30 p.m., FHR Baseline rate was 170, with minimal variability decelerations.
“Actions for fetal decelerations- IV Bolus.”
71. An OB Provider Progress Note entered at 9:30 p.m. indicates, “Impression: non
reassuring fetal heart rate.”
72. The same OB Progress Note provides:
patient was pushing from 7 till 8 o’clock then felt tired. [H]ead
came from station +1 to +2. [S]top pushing from 8 till 8:30 then
restart pushing. [C]ontx q2-3m. [FHR] cat 2 variable
decelerations and at 9:39 sec[ond] to maternal exhaustion C/S was
called while preparing for C/S patient was feeling urge to push and
was pushing.
73. | AnLD Flowsheet entry at 9:30 p.m. also notes that “C/s called by Dr. Sabouni.
Charge nurse made aware, pt to keep pushing until OR team” can be assembled.
74. Unfortunately, no c-section team showed up to deliver the baby.
75. At 9:45 p.m., FHR baseline rate was elevated to 175, with baseline changes:
“tachycardia.” Minimal variability and variable decelerations.
76. At 10:00 p.m., Mrs Pugh was having contractions every 1’2 minutes for 40-60
seconds in duration; FHR baseline rate was 165, with variable decelerations, category II.
77. Still, however, no surgical team showed up to deliver the baby.
78. In fact, the complete lack of response from an OR team was glaring; staff

members in the delivery room were now murmuring amongst themselves as Mrs. Pugh lay

exhausted from a prolonged labor.

10
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 14 of 24

79. At 10:15 p.m. -- still with no surgical team appearing to intervene -- the baby’s
FHR was at 175, with “baseline changes: Tachycardia”, variable decelerations, Category II.

80. At 10:30 p.m., the FHR baseline rate was at 165, with minimal variability, and
variable decelerations; one hour after calling for a c-section, Defendant Sabouni performed a
mediolateral episiotomy on both sides, and Mrs. Pugh continued to push.

81. At10:42 p.m. the baby’s FHR Baseline rate was at 145, with minimal variability
and variable decelerations.

82. At 10:43 p.m., Baby Sean was delivered at 35 weeks.

83. | Sean was born 5 Ibs. 10 oz. and in profound distress.

84. | He was born limp and without a heart rate.

85. He had no first gasp or spontaneous respirations.

86. Apgar scores at 1,5 and 10 minutes were “0”.

87. | He was intubated, administered epinephrine x2, and cardiac compressions were
instituted at 10:44 p.m.

88. Sean’s heart rate was not detected until 20 minutes of age.

89. At11:05 p.m., an “increase in heart rate and improvement in color” was noted,
but the lack of oxygen to his brain had taken its toll.

90. Anneurologist later appeared in the delivery room and explained to Mr. and Mrs.
Pugh that Sean had suffered fetal acidemia and hypoxemia and needed to be transferred to
Lehigh Valley Hospital because his “blood gases were not compatible with life.”

91. Imaging at 11:26 p.m. also revealed a left pneumothorax.

92.  At2:00 a.m., Sean was transferred to Lehigh Valley Hospital, where he was

admitted to the NICU.

11
Case 5:20-cv-00630-JDW Document 1 Filed 02/03/20 Page 15 of 24

93. At8:24am., Mrs. Pugh asked “to be discharged today—patient feeling distress
about the fetus situation”.

94. An MRI five days after Sean’s birth showed brain damage, and liver & kidney
damage.

95. After spending several weeks in the NICU at Lehigh Valley Hospital, Sean was
transferred to Good Shepherd Hospital on February 19, 2014.

96. An MRI showed “hypoxic ischemic injury” and an EEG showed “diffuse

cerebellar dysfunction”.

97. Over the ensuing several weeks, Sean was weaned from a feeding tube to oral
(breast milk) feeding.

98. He was discharged from Good Shepherd on March 12, 2014, with a diagnosis of
“severe perinatal asphyxia with multisystem involvement” and “global developmental

delay”.

99. Sean has since undergone extensive treatment with developmental pediatrics at
CHOP, and has been diagnosed with moderate autism.

100. Sadly, as a result of the entirely preventable fetal acidemia and hypoxemia, Sean
has suffered permanent and debilitating injuries, including but not limited to developmental
delay, and cognitive impairment and dysfunction.

101. The negligence and/or carelessness of Defendants was due in no manner to any

act or failure to act on the part of Plaintiffs.

12
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 16 of 24

COUNT I- MEDICAL NEGLIGENCE

PLAINTIFFS ASHLEY PUGH and DANIEL PUGH, Individually, and as Parents and
Natural Guardians of SEAN PUGH, a Minor v. DEFENDANTS CHS, NHC, SEH, SHCS

102.

and SHCN

Plaintiffs hereby incorporate the averments set forth in paragraphs 1-101, supra,

as though fully set forth herein at length.

103.

As a direct and proximate result of the negligence and carelessness of Defendants,

Plaintiff Sean Pugh was caused to suffer serious and permanent injuries as set forth in greater

detail below.

104. The negligence and/or carelessness of Defendants, acting by and through their

duly authorized agents, ostensible agents, servants, work persons and/or employees, consisted of

the following:

Failure to properly manage a prolonged second stage of labor;

Failure to diagnose a non-reassuring FHR tracing indicating fetal acidemia
and hypoxemia;

Failure to consider shortening the second stage of labor with operative
vaginal delivery;

Failure to perform timely caesarian section if operative vaginal delivery
was deemed not feasible;

Failure to recognize the inappropriate use of Pitocin in setting of category
II and category II FHR tracing;

Failure to recognize and manage loss of FHR variability and fetal
tachycardia in setting of fetal prematurity and prolonged second stage of
labor;

Failure to adequately staff the hospital with surgeons to perform stat c-
section delivery;

Increasing the risk of harm to Sean; and

Depriving Sean of the opportunity to be cured.

13
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 17 of 24

105. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh was caused to suffer, inter alia, fetal acidemia; hypoxemia; permanent
developmental delay and cognitive impairment; speech and behavioral pathology; autism;
physical growth impairment; cardiac murmur; dilated aortic root; physical and emotional pain
and suffering; aggravation and/or exacerbation of all known and unknown pre-existing medical
conditions; and a severe shock to his entire nervous system and other injuries, the full extent of
which is not known.

106. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, an inability to perform his usual
and daily duties, labors, occupations and avocations.

107. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiffs have been, and may in the future be, required to expend various and diverse sums of
money in an effort to treat Sean’s injuries and provide care for him.

108. As adirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has been, and may in the future be, required to undergo significant medical
care, evaluation, therapy, treatment, costly medications and invasive and painful medical
procedures and surgeries in an effort to treat his injuries and provide care for him.

109. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss and/or limitation of earnings
and earning potential.

110. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss of leisure time, a loss of

life’s pleasures, and a diminished quality of life.

14
Case 5:20-cv-00630-JDW Document 1 Filed 02/03/20 Page 18 of 24

WHEREFORE, Plaintiffs, Ashley Pugh and Daniel Pugh, individually, and as parents
and natural guardians of Sean Pugh, a minor, demand judgment in their favor and against
Defendants, for special and compensatory damages in an amount in excess of One Hundred and
Fifty-Thousand Dollars ($150,000.00), plus the statutory rate of interest, costs and related
expenses, and such other just and equitable relief as this Honorable Court deems proper.

COUNT II —- MEDICAL NEGLIGENCE
PLAINTIFFS ASHLEY PUGH and DANIEL PUGH, Individually, and as Parents and
Natural Guardians of SEAN PUGH, a Minor v. DEFENDANTS NCC and SMG

111. Plaintiffs hereby incorporate the averments set forth in paragraphs 1-110, supra,
as though fully set forth herein at length.

112. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh was caused to suffer serious and permanent injuries as set forth in greater
detail below.

113. The negligence and/or carelessness of Defendants, acting by and through their

duly authorized agents, ostensible agents, servants, work persons and/or employees, consisted of

the following:

a. Failure to properly manage a prolonged second stage of labor;

b. Failure to diagnose a non-reassuring FHR tracing indicating fetal acidemia
and hypoxemia;

C. Failure to consider shortening the second stage of labor with operative
vaginal delivery;

d. Failure to perform timely caesarian section if operative vaginal delivery
was deemed not feasible;

e. Failure to recognize the inappropriate use of Pitocin in setting of category
II and category II FHR tracing;

f. Failure to recognize and manage loss of FHR variability and fetal
tachycardia in setting of fetal prematurity and prolonged second stage of
labor;

15
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 19 of 24

g. Increasing the risk of harm to Sean; and
h. Depriving Sean of the opportunity to be cured.

114. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh was caused to suffer, inter alia, fetal acidemia; hypoxemia; permanent
developmental delay and cognitive impairment; speech and behavioral pathology; autism;
physical growth impairment; cardiac murmur; dilated aortic root; physical and emotional pain
and suffering; aggravation and/or exacerbation of all known and unknown pre-existing medical
conditions; and a severe shock to his entire nervous system and other injuries, the full extent of
which is not known.

115. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, an inability to perform his usual
and daily duties, labors, occupations and avocations.

116. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiffs have been, and may in the future be, required to expend various and diverse sums of
money in an effort to treat Sean’s injuries and provide care for him.

117. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has been, and may in the future be, required to undergo significant medical
care, evaluation, therapy, treatment, costly medications and invasive and painful medical
procedures and surgeries in an effort to treat his injuries and provide care for him.

118. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss and/or limitation of earnings

and earning potential.

16
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 20 of 24

119. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss of leisure time, a loss of
life’s pleasures, and a diminished quality of life.

WHEREFORE, Plaintiffs, Ashley Pugh and Daniel Pugh, individually, and as parents
and natural guardians of Sean Pugh, a minor, demand judgment in their favor and against
Defendants, for special and compensatory damages in an amount in excess of One Hundred and
Fifty-Thousand Dollars ($150,000.00), plus the statutory rate of interest, costs and related
expenses, and such other just and equitable relief as this Honorable Court deems proper.

COUNT III - MEDICAL NEGLIGENCE
PLAINTIFFS ASHLEY PUGH and DANIEL PUGH, Individually,
and as Parents and Natural Guardians of SEAN PUGH, a Minor
v. DEFENDANT DOUHA SABOUNI, M.D.

120. Plaintiffs hereby incorporate the averments set forth in paragraphs 1-119, supra,
as though fully set forth herein at length.

121. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh was caused to suffer serious and permanent injuries as set forth in greater
detail below.

122. The negligence and/or carelessness of Defendants, acting by and through their
duly authorized agents, ostensible agents, servants, work persons and/or employees, consisted of
the following:

a. Failure to properly manage a prolonged second stage of labor;

b. Failure to diagnose a-non-reassuring FHR tracing indicating fetal acidemia
and hypoxemia;

C. Failure to consider shortening the second stage of labor with operative
vaginal delivery;

d. Failure to perform timely caesarian section if operative vaginal delivery
was deemed not feasible;

17
Case 5:20-cv-00630-JDW Document1 Filed 02/03/20 Page 21 of 24

e. Failure to recognize the inappropriate use of Pitocin in setting of category
II and category III FHR tracing;

f. Failure to recognize and manage loss of FHR variability and fetal
tachycardia in setting of fetal prematurity and prolonged second stage of
labor;

g. Increasing the risk of harm to Sean; and

h. Depriving Sean of the opportunity to be cured.

123. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh was caused to suffer, inter alia, fetal acidemia; hypoxemia; permanent
developmental delay and cognitive impairment; speech and behavioral pathology; autism;
physical growth impairment; cardiac murmur; dilated aortic root; physical and emotional pain
and suffering; aggravation and/or exacerbation of all known and unknown pre-existing medical
conditions; and a severe shock to his entire nervous system and other injuries, the full extent of
which is not known.

124. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, an inability to perform his usual
and daily duties, labors, occupations and avocations.

125. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiffs have been, and may in the future be, required to expend various and diverse sums of
money in an effort to treat Sean’s injuries and provide care for him.

126. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has been, and may in the future be, required to undergo significant medical
care, evaluation, therapy, treatment, costly medications and invasive and painful medical

procedures and surgeries in an effort to treat his injuries and provide care for him.

18
Case 5:20-cv-00630-JDW Document 1 Filed 02/03/20 Page 22 of 24

127. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss and/or limitation of earnings
and earning potential.

128. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss of leisure time, a loss of
life’s pleasures, and a diminished quality of life.

COUNT IV — NEGLIGENCE
PLAINTIFFS ASHLEY PUGH and DANIEL PUGH, Individually, and as Parents and
Natural Guardians of SEAN PUGH, a Minor v. DEFENDANTS CHS, NHC, SHE & SHCS

129. Plaintiffs hereby incorporate the averments set forth in paragraphs 1-128, supra,
as though fully set forth herein at length.

130. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh was caused to suffer serious and permanent injuries as set forth in greater
detail below.

131. The negligence and/or carelessness of Defendants, acting by and through their
duly authorized agents, ostensible agents, servants, work persons and/or employees, consisted of
the following:

a. Failure to exercise reasonable care in the maintenance of safe and
adequate facilities and equipment;

b. Failure to properly select and retain only competent and qualified medical
personnel;
c. Failure to render reasonable care by failing to properly oversee/ supervise

personnel assisting in the provision of care to patients, including Plaintiffs;

d. Failure to formulate, adopt and enforce adequate rules and policies to
ensure quality care for patients, including Plaintiffs;

e. Failure to implement a budget that properly funded Easton Hospital to
allow the facility to provide adequate and appropriate care to Plaintiffs,
including adequate staff and medical equipment and supplies; and

19
Case 5:20-cv-00630-JDW Document 1 Filed 02/03/20 Page 23 of 24

f. Knowingly operating an understaffed medical facility so as to maximize
profits at the expense of the well being of patients, including Plaintiffs.

132. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh was caused to suffer, inter alia, fetal acidemia; hypoxemia; permanent
developmental delay and cognitive impairment; speech and behavioral pathology; autism;
physical growth impairment; cardiac murmur; dilated aortic root; physical and emotional pain
and suffering; aggravation and/or exacerbation of all known and unknown pre-existing medical
conditions; and a severe shock to his entire nervous system and other injuries, the full extent of
which is not known.

133. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, an inability to perform his usual
and daily duties, labors, occupations and avocations.

134. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiffs have been, and may in the future be, required to expend various and diverse sums of
money in an effort to treat Sean’s injuries and provide care for him.

135. Asa direct and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has been, and may in the future be, required to undergo significant medical
care, evaluation, therapy, treatment, costly medications and invasive and painful medical
procedures and surgeries in an effort to treat his injuries and provide care for him.

136. Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss and/or limitation of earnings

and earning potential.

20
Case 5:20-cv-00630-JDW Document 1 Filed 02/03/20 Page 24 of 24

137. Asadirect and proximate result of the negligence and carelessness of Defendants,

Plaintiff Sean Pugh has suffered, and may in the future suffer, a loss of leisure time, a loss of

life’s pleasures, and a diminished quality of life.

WHEREFORE, Plaintiffs, Ashley Pugh and Daniel Pugh, individually, and as parents

and natural guardians of Sean Pugh, a minor, demand judgment in their favor and against

Defendants, for special and compensatory damages in an amount in excess of One Hundred and

Fifty-Thousand Dollars ($150,000.00), plus the statutory rate of interest, costs and related

expenses, and such other just and equitable relief as this Honorable Court deems proper.

Date: February 3, 2020

VILLARI, LENTZ & LYNAM, LLC

 

THOMAS 4. LYNAM, IN, ESQUIRE

LEONARD G. I, ESQUIRE
Attorney I.D. Nos.: 83817/68844

100 North 20" Street

Suite 302

Philadelphia, PA 19103

P: 215-568-1990

F: 215-568-9920

Email: thynam@vll-law.com/lgvillari@aol.com
Attorneys for Plaintiffs

21
